Citation Nr: 0940240	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  04-01 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
postoperative herniated nucleus pulposus with lumbar 
laminectomy and spinal fusion.

2.  Entitlement to an initial rating in excess of 20 percent 
for radiculopathy, right lower extremity associated with 
postoperative herniated nucleus pulposus with lumbar 
laminectomy and spinal fusion.

3.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy, left lower extremity associated with 
postoperative herniated nucleus pulposus with lumbar 
laminectomy and spinal fusion.

4.  Entitlement to a rating in excess of 30 percent for a 
mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to March 
1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2002 rating decision in which the RO, inter 
alia, continued a 40 percent rating for postoperative 
herniated nucleus pulposus with lumbar laminectomy and spinal 
fusion.  In March 2003, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in June 2003, and the Veteran filed a substantive appeal in 
December 2003. 

The RO continued the denial of the claims for a rating in 
excess of 40 percent for postoperative herniated nucleus 
pulposus with lumbar laminectomy and spinal fusion and for a 
rating in excess of 30 percent for a mood disorder in an 
August 2008 supplemental SOC (SSOC).

In a January 2008 letter, the Veteran was informed that he 
was scheduled for a Travel Board hearing at the RO in 
February 2008.  The record indicates that the Veteran 
cancelled this hearing.  Under these circumstances, the 
request for Board hearing is deemed withdrawn.  See 38 C.F.R. 
§ 20.704 (d) (2008). 

The Board notes that in a May 2008 rating decision, the RO 
also assigned separate percent ratings for radiculopathy, 
right lower extremity associated with postoperative herniated 
nucleus pulposus with lumbar laminectomy and spinal fusion 
(evaluated at a 20 percent rating) and radiculopathy, left 
lower extremity (evaluated a 10 percent rating) associated 
with service- connected postoperative herniated nucleus 
pulposus with lumbar laminectomy and spinal fusion, effective 
March 7, 2008. 

Because the rating schedule authorizes separate ratings for 
orthopedic and neurological manifestations of disabilities of 
the spine, and the RO has granted such separate ratings for 
neurological manifestations during the pendency of the 
appeal, the Board has recharacterized the issues for an 
increased rating for a disability of the lumbar spine as 
including radiculopathy of the lower extremities, 
respectively, as part of the overall matters of increase for 
each disability.  

As the appeals for radiculopathy of the left and right lower 
extremities associated with postoperative herniated nucleus 
pulposus with lumbar laminectomy and spinal fusion emanate 
from a request for a higher initial rating following the 
grant of service connection, the Board has characterized the 
initial rating claims in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  Moreover, while the Veteran has been assigned 
a 40 percent rating for the low back and been assigned 
separate ratings for radiculopathy affecting each lower 
extremity, because higher ratings before and since March 7, 
2008 are available, and the appellant is presumed to seek the 
maximum available benefit, the Board has recharacterized the 
appeal as now encompassing the matters se forth on the title 
page.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board's decision addressing Veteran's claims for a rating 
in excess of 40 percent for postoperative herniated nucleus 
pulposus with lumbar laminectomy and spinal fusion, an 
initial rating in excess of 20 percent for radiculopathy, 
right lower extremity associated with postoperative herniated 
nucleus pulposus with lumbar laminectomy and spinal fusion 
and an initial rating in excess of 10 percent for 
radiculopathy, left lower extremity associated with 
postoperative herniated nucleus pulposus with lumbar 
laminectomy and spinal fusion, are set forth below.  The 
claim for a rating in excess of 30 percent for a mood 
disorder, is addressed in the remand following the order; 
this matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran when further action, on his part, is warranted.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  Medical evidence prior to September 23, 2002 does not 
show that the Veteran's low back disability was manifested by 
pronounced intervertebral disc syndrome (IVDS), residuals of 
fractured vertebrae, or ankylosis. 

3.  A lack of medical evidence from September 23, 2002 to 
September 25, 2003 reflects no incapacitating episodes of 
IVDS and no separately ratable neurological manifestations of 
the Veteran's service-connected low back disability.

4.  Medical evidence from September 26, 2003 reflects forward 
flexion of the thoracolumbar spine from 0 to 30 degrees, but 
no ankylosis of the spine, and no incapacitating episodes of 
IVDS. 

5.  Since the March 7, 2008 effective date of the grant of 
service connection, the Veteran's radiculopathy, right lower 
extremity associated with postoperative herniated nucleus 
pulposus with lumbar laminectomy and spinal fusion has caused 
disability comparable to no more than moderate incomplete 
paralysis of the right lower extremity, which has been 
manifested by pain and slight loss of strength, but no 
objective medical evidence of sensory loss or loss of 
function attributed to this service-connected disability.

6.  Since the March 7, 2008 effective date of the grant of 
service connection, the Veteran's radiculopathy, left lower 
extremity associated with postoperative herniated nucleus 
pulposus with lumbar laminectomy and spinal fusion has caused 
disability comparable to no more than mild incomplete 
paralysis of the left lower extremity, which has been 
manifested by subjective complaints of numbness and pain, 
without any evidence of atrophy or motor impairment or loss 
of muscle tone or strength.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
Veteran's low back disability are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.49, 4.71, 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002); and Diagnostic Code 5293 (as in effect since September 
23, 2002); General Rating Formula for Diseases and Injuries 
of the Spine and Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (as in effect since 
September 26, 2003). 

2.  The criteria for an initial rating in excess of 20 
percent for radiculopathy of the right lower extremity 
associated with postoperative herniated nucleus pulposus with 
lumbar laminectomy and spinal fusion, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.20, 4.124a, 
Diagnostic Code 8520 (2009).

3.  The criteria for an initial rating in excess of 10 
percent for radiculopathy of the left lower extremity 
associated with postoperative herniated nucleus pulposus with 
lumbar laminectomy and spinal fusion, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.20, 4.124a, 
Diagnostic Code 8520 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a January 2007 post-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claims for an increased 
rating, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
would be obtained by VA.  The January 2007 letter also 
notified the Veteran that he could send VA information that 
pertained to his claim and provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the January 2007 letter, and an opportunity 
for the Veteran to respond, the June 2008 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters remaining on appeal.  Pertinent 
medical evidence associated with the claims file in 
connection with this matter consists of private records, VA 
medical records and reports of VA examinations in September 
2002, April 2007 and March 2008.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran and by his representative, 
on his behalf.  The Board also notes that no further RO 
action on the claims on appeal is warranted.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claims remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

The Veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

Historically, by rating action of July 1978, the RO granted 
service connection for a back disability, and assigned an 
initial rating of 40 percent under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5293, effective March 22, 
1978.  In June 2002, the Veteran filed his current claim for 
an increased rating.  Based on a VA examination conducted in 
March 2008, the May 2008 rating decision continued the 40 
percent rating for postoperative herniated nucleus pulposus 
with lumbar laminectomy and spinal fusion under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242, 
effective from March 7, 2008.  The May 2008 rating decision 
also assigned separate percent ratings for radiculopathy, 
right lower extremity associated with postoperative herniated 
nucleus pulposus with lumbar laminectomy and spinal fusion 
(evaluated at a 20 percent rating) and radiculopathy, left 
lower extremity (evaluated a 10 percent rating) associated 
with service- connected postoperative herniated nucleus 
pulposus with lumbar laminectomy and spinal fusion, effective 
from March 7, 2008.

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome (IVDS) were revised, and, 
effective September 26, 2003, VA revised the criteria for 
rating all disabilities of the spine, including IVDS.  As 
there is no indication that the revised criteria are intended 
to have a retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new Diagnostic 
Codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of both criteria in the SSOCs.  Hence, there 
is no due process bar to the Board also considering the claim 
in light of the former and revised applicable rating 
criteria, as appropriate. 

A.  Former Rating Criteria

Prior to September 23, 2002, 40 percent was the maximum 
rating assignable for limitation of lumbar spine motion, 
under Diagnostic Code 5292.  IVDS was rated under Diagnostic 
Code 5293 as follows: severe IVDS, with recurring attacks 
with intermittent relief, was rated 40 percent disabling; and 
pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, an absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, was rated 60 percent disabling.

Considering the pertinent evidence in light of the criteria 
(as in effect prior to September 23, 2002), the Board finds 
that the findings prior to September 23, 2002 provide no 
basis for more than the assigned 40 percent rating under 
former Diagnostic Code 5293. 

The medical evidence reflecting the severity of the Veteran's 
low back disability during this period is the report of a VA 
examination conducted in September 2002. 

On VA spine examination in September 2002, the Veteran 
presented with a history of back problems and reported having 
surgery on his back three times.  The Veteran could flexion 
without pain to 20 degrees and with severe pain to 45 
degrees.  His deep tendon reflexes were active and equal 
bilaterally.  There were no sensory deficits.  The examiner 
opined that the Veteran was unable to do manual labor.

The Board finds that the medical evidence as noted above does 
not show symptoms that warrant a rating in excess of 40 
percent prior to September 23, 2002.  While the evidence 
includes the diagnosis of a history of low back pain with 
surgery on his back three times, the Veteran's deep tendon 
reflexes were active and equal bilaterally and there were no 
sensory deficits.  As such, the evidence does not show 
symptoms required for a 60 percent rating under Diagnostic 
Code 5293, i.e. pronounced IVDS; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

The Board also finds that no higher rating is assignable 
pursuant to other potentially applicable rating criteria in 
effect prior to September 23, 2002.  Under the former 
criteria, ratings greater than 40 percent are available for 
residuals of a fractured vertebrae, for ankylosis of the 
entire spine or for unfavorable ankylosis of the lumbar 
spine.  However, as the medical evidence does not demonstrate 
that the Veteran's service connected low back disability 
involves any of the above, there is no basis for evaluation 
of the disability under former Diagnostic Codes 5285, 5286, 
or 5289, respectively. 

B.  Revised Rating Criteria

Effective September 23, 2002, IVDS (still rated under 
Diagnostic Code 5293) was to be evaluated by one of two 
alternative methods: on the basis of total duration of 
incapacitating episodes over the previous 12 months, or, 
alternatively, by combining under 38 C.F.R. § 4.25 separate 
ratings for its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher rating.  
For purposes of evaluation under former Diagnostic Coe 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and chronic orthopedic and neurological 
manifestations mean orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2003).

Effective September 26, 2003, the Diagnostic Code for IVDS 
was renumbered as 5243.  However, the criteria for rating all 
spine disabilities, to include IVDS, are now set forth in a 
General Rating Formula for Diseases and Injuries of the 
Spine.  The revised criteria provide that IVDS is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine (to include consideration 
of separate rating for orthopedic and neurological 
manifestations) or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, a 10 percent rating is 
assignable for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees.  A 
rating of 20 percent is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees. A 40 percent rating is assignable where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assignable for unfavorable ankylosis of 
the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235- 5243 (2009). 

On VA spine examination in April 2007, the Veteran reported 
complaints of sharp lower back pain.  He did not have 
fatigue, weakness or spasms but did have pain and decreased 
motion.  The Veteran described radiation of his pain to his 
right leg.  There were no flare-ups of spinal conditions.  
The examiner noted that the Veteran had no incapacitating 
episodes for the cervical region during the past 12 months 
but did have multiple lower back surgeries at L4-S1.  He was 
able to walk 1/4 of a mile.  Range of motion revealed active 
and passive flexion from 0 to 40 degrees with pain but no 
additional loss of motion on repetitive use of the joint.  
Extension was 0 to 26 degrees with no pain and no additional 
loss of motion on repetitive use of the joint.  Lateral 
flexion to the right was 0 to 20 degrees and lateral flexion 
to the left was 0 to 18 degrees, each with no pain and no 
additional loss of motion on repetitive use of the joint.  
Lateral rotation to the right and left was 0 to 30 degrees 
with no pain and no additional loss of motion on repetitive 
use of the joint.  There was no evidence of active 
radiculopathy on the right side.  

The Veteran's low back disability was most recently evaluated 
during VA examinations in March 2008.  On VA spine 
examination, the Veteran reported that his lower back pain 
was worse as it disturbed his sleep.  There were no spasms, 
weakness or stiffness, but there was fatigue, decreased 
motion and pain.  The severity of the pain was severe.  Range 
of motion revealed flexion of 10 to 40 degrees with loss of 
motion on repetitive use to 30 degrees because of pain.  
Extension was 10 to 8 degrees with no additional loss of 
motion on repetitive use of the joint.  Lateral flexion was 0 
to 8 degrees no additional loss of motion on repetitive use 
of the joint.  Lateral rotation was 0 to 15 degrees with no 
additional loss of motion on repetitive use of the joint.  
The examiner noted that the Veteran was unemployed due to his 
back pains and lack of mental concentration.  The diagnosis 
was degenerative disc disease status lumbar laminectomies; L4 
through S1 which was moderately severe in nature.

First, the Board notes that there is no medical evidence 
directly pertinent to the period from September 23, 2002 to 
September 25, 2003.  Moreover, the medical evidence from 
September 26, 2003 clearly does not reflect a basis for more 
than a 40 percent rating under the General Rating Formula.  
Prior to March 7, 2008, there also is no medical evidence of 
any separately ratable neurological disability as the April 
2007 VA examiner noted that there was no evidence of active 
radiculopathy on the right side.

Further, during the time period under review, there is no 
medical evidence that the Veteran's service-connected lumbar 
spine disability would warrant a higher rating if rated on 
the basis of incapacitating episodes of IVDS.  During VA 
examinations in April 2007 and March 2008, there was no 
objective evidence otherwise establishing that the Veteran's 
low back disability was manifested by any incapacitating 
episodes as defined in the regulations.  The record does not 
show that bed rest was prescribed by a physician.  As such, 
there is no evidence that the Veteran has incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months as required for a higher rating of 60 
percent on the basis of incapacitating episodes.

The Board also finds that since March 7, 2008-when the RO 
granted separate ratings for the neurological manifestations 
of service-connected low back disability-a rating in excess 
of 40 percent for the orthopedic manifestations of the 
Veteran's low back disability is not warranted.

The orthopedic manifestations of the Veteran's postoperative 
herniated nucleus pulposus with lumbar laminectomy and spinal 
fusion have been rated as 40 percent, pursuant to Diagnostic 
Code 5242.  However, all spine disabilities are now rated 
under a General Rating Formula.  Under the General Rating 
Formula, higher ratings are available for unfavorable 
ankylosis of the entire thoracolumbar spine or unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The medical evidence simply does not include evidence of, or 
of disability comparable to, unfavorable ankylosis of the 
entire thoracolumbar spine or unfavorable ankylosis of the 
entire spine.  However, the Veteran was found to have forward 
flexion of the thoracolumbar spine to 30 degrees by the March 
2008 VA orthopedic examiner; this is a finding which, under 
the General Rating Formula, warrants a 40 percent rating for 
the orthopedic manifestations of his lumbar spine disability.  
As there is no evidence of greater limitation of motion since 
March 2008, no higher rating is warranted. 

C.  Radiculopathy of the Lower Extremities

In addition, the RO also granted separate neurological 
ratings for radiculopathy of the left lower extremity and 
radiculopathy of the right lower extremity, under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009) 
(for rating incomplete paralysis of the sciatic nerve), and 
awarded a 20 percent disability rating for the right lower 
extremity and a 10 percent disability rating for the left 
lower extremity, with each rating effective March 7, 2008.

Neurological disability is evaluated on the basis of nerve 
paralysis, partial paralysis, neuritis or neuralgia in 
proportion to the impairment of motor or sensory function. 38 
C.F.R. §§ 4.120-4.124a (2009).  Diagnostic Code 8520 refers 
to incomplete paralysis of the sciatic nerve.  Under 
Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve warrants a 10 percent disability rating; 
moderate incomplete paralysis warrants a 20 percent rating; 
moderately severe incomplete paralysis warrants a 40 percent 
rating; and severe incomplete paralysis with marked muscular 
atrophy warrants a 60 percent rating.  Complete paralysis of 
the sciatic nerve warrants an 80 percent rating, but requires 
that the foot dangle and drop, no active movement possible of 
muscles below the knee, and flexion of knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2009).

Considering the pertinent evidence in light of the criteria 
of Diagnostic Code 8520, the Board finds that an initial 
rating in excess of 20 percent for radiculopathy of the right 
lower extremity and an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity are not 
warranted at any point since the March 7, 2008 effective date 
of the grants of service connection.  

On VA sensory examination in April 2007, there was no muscle 
strength impairment as muscle strength of the right and left 
lower extremities was 5/5.  Regarding deep tendon reflexes, 
knee reflexes were 2+, ankle reflexes were 2+  and plantars 
were normal.  There was no atrophy muscle tone was normal and 
there was no abnormal sensation.

On VA peripheral nerves examination in March 2008, the 
Veteran reported numbness and parasthesias on his right side 
in his leg and toes.  There was no muscle strength impairment 
on the lower left side but limping on the lower right side.  
Muscle strength of the right lower extremity was 4/5 and 
muscle strength of the left lower extremity was 5/5.  
Regarding deep tendon reflexes, knee reflexes were 2+, right 
ankle reflex was 1+, left ankle reflex was 2+ and plantars 
were normal.  The Veteran also had muscle atrophy of the 
right thigh which was the direct effect of nerve damage.  
Sensory examination revealed vibration and light touch to be 
normal bilaterally.  Pain was decreased on the right side.  
There was no abnormal muscle tone or bulk and there were no 
tremors, tics or abnormal movements.  The diagnosis was L5-S1 
radiculopathy with the peripheral nerves the problem 
associated with this diagnosis.  Paralysis was absent but 
neuritis and neuralgia were present.  

Regarding the Veteran's right lower extremity, the 
aforementioned evidence reflects that the Veteran's service-
connected peripheral neuropathy of the right lower extremity 
has caused disability comparable to no more than moderate 
incomplete paralysis of the sciatic nerve since March 7, 
2008.  In this regard, the evidence does not show the Veteran 
had sensory loss as vibration and light touch were normal.  
Tone was normal in the right leg and muscle mass and strength 
were found to be only slightly decreased in the right leg.  
Additionally, no loss of function was found.  Based on the 
foregoing, the Board finds that the record presents no basis 
for an initial rating in excess of 20 percent for  
radiculopathy, right lower extremity associated with 
postoperative herniated nucleus pulposus with lumbar 
laminectomy and spinal fusion since March 7, 2008.

Regarding the Veteran's left lower extremity, the objective 
medical findings indicate that the Veteran has clearly no 
more than mild incomplete paralysis of the left lower 
extremity.  On VA examinations in April 2007 and March 200 it 
was found that the Veteran's left lower extremity has normal 
sensation and there was no muscle strength impairment on the 
lower left side.  As such, even with consideration of the 
Veteran's assertions and those of his representative, the 
overall record does not support the assignment of the next 
higher, or 20 percent, rating under Diagnostic Code 8520, 
which requires moderate incomplete paralysis.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2009).  It logically follows 
that no higher rating under this diagnostic code is 
assignable.

The Board thus finds that the initial 10 percent rating 
assigned for radiculopathy of the left lower extremity and 
the initial 20 percent rating assigned for radiculopathy of 
the right lower extremity represent the maximum schedular 
rating assignable since the effective date of the grant of 
service connection for these disabilities.  As such, there is 
no basis for a staged rating of these disabilities, pursuant 
to Fenderson. 

D.  All Periods

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare- 
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)), to include IVDS 
(see VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, however, the Board finds that the 40 percent 
rating properly compensates the Veteran for the extent of his 
functional loss due to pain and other factors set forth in §§ 
4.40 and 4.45.  The Board notes that the VA examiners' 
comments during the VA examinations noted that the Veteran's 
range of motion was limited by pain.  The evidence indicates 
that the RO's assignment of the 40 percent rating was based 
on consideration of functional loss due to pain, weakness, 
fatigue, lack of endurance, and incoordination.  Further, 
since September 26, 2003, the criteria of the General Rating 
Formula are applied with and without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected.  As these symptoms are 
contemplated in the assignment of each rating, none provides 
any basis for assignment of any higher rating.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under any of the former or revised applicable rating 
criteria.

For all the foregoing reasons, there is no basis for staged 
rating for the service-connected low back disability, 
pursuant to Hart, and the claim for increase must be denied 
for a rating in excess of 40 percent for the low back 
disability must be denied.  In addition, the Board must deny 
any increase in the 10 percent and 20 percent ratings for 
radiculopathy of the left lower extremity and radiculopathy 
of the right lower extremity.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against assignment of any higher rating, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 


ORDER

A rating in excess of 40 percent for postoperative herniated 
nucleus pulposus with lumbar laminectomy and spinal fusion, 
is denied.

An initial rating in excess of 20 percent for radiculopathy, 
right lower extremity associated with postoperative herniated 
nucleus pulposus with lumbar laminectomy and spinal fusion, 
is denied.

An initial rating in excess of 10 percent for radiculopathy, 
left lower extremity associated with postoperative herniated 
nucleus pulposus with lumbar laminectomy and spinal fusion, 
is denied.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim for a rating in excess of 30 percent 
for a mood disorder is warranted.

The Veteran and his representative contend that the Veteran's 
service-connected mood disorder is more severe than reflected 
in his current 30 percent disability rating.  The Veteran 
last underwent a VA psychiatric examination in September 
2002.  Since then, the Veteran's January 2004 records from 
the Pittsburgh, Pennsylvania VA Medical Center (VAMC) suggest 
a worsening of his mood disorder as the treating doctor 
reported that he encouraged the Veteran to have another 
psychological evaluation as the Veteran had been on several 
new medications since his last psychological treatment.

To ensure that the record reflects the current severity of 
the Veteran's mood disorder, the Board finds that a more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria is needed to properly evaluate the 
service-connected disability under consideration.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board notes points out that the record reflects that the 
Veteran cancelled VA examinations in February 2007 and April 
2007 and failed to report to a VA examination scheduled in 
February 2008.  However, the record suggests that the Veteran 
may have received no advanced notice of the February 2008 VA 
mental examination as the claims file does not contain any 
letters from the RO notifying the Veteran of his February 
2008 examination.  

Hence, the RO should arrange for the Veteran to undergo VA 
examination, by a psychiatrist, at a VA medical facility.  
The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
denial of the claim for increase.  See 38 C.F.R. § 3.655(b) 
(2009).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the Veteran fails to 
report to the scheduled evaluation and/or examination, the RO 
must obtain and associate with the claims file copies of any 
notice(s) of the date and time of the evaluation and/or 
examination sent to the Veteran by the pertinent VA medical 
facility. 

Further, to ensure that all due process requirements are met, 
and the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal. 
 The RO's letter to the appellant should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also ensure 
that its letter meets the notice requirements of the decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
particularly as regards VA's assignment of disability ratings 
and effective dates, as appropriate.
 
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  



Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should send to the Veteran and 
his representative a letter inviting the 
Veteran to provide to the RO to provide 
any additional information and/or 
evidence pertinent to this claim.  The RO 
should explain the type of evidence that 
is the Veteran's ultimate responsibility 
to submit.  

The RO should also ensure that its letter 
meets the requirements of the decision in 
Dingess/Hartman (cited to above), 
particularly as regards VA's assignment 
of disability ratings and effective 
dates, as appropriate.

The RO's letter must also clearly explain 
to the Veteran that he has a full one- 
year period for response (although VA may 
adjudicate the claim within the one-year 
period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken. 

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA examination, by a psychiatrist, at a 
VA medical facility. The entire claims 
file, to include a complete copy of this 
REMAND, must be provided to the 
psychiatrist designated to examine the 
Veteran, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions (to specifically include the 
Veteran's description of his mood 
disorder symptoms).  All necessary tests 
and studies, to include psychological 
testing, if warranted, should be 
accomplished (with all results made 
available to the psychiatrist prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.

The examiner should specifically render 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of: memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score 
representing the level of impairment due 
to the Veteran's mood disorder, and an 
explanation of what the score means.

The examiner should specifically comment 
upon the impact of this disability on his 
employability. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for a 
rating in excess of 30 percent for a mood 
disorder.  If the Veteran fails, without 
good cause, to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim for increase in 
light of all pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


